IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-1184-05


PATRICK EUGENE HOWELL, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE SIXTH COURT OF APPEALS

GREGG  COUNTY



 Per curiam.
 

	We granted appellant's petition for discretionary review to determine whether the court of
appeals erred in finding the evidence to be legally sufficient to support an habitual offender
enhancement allegation under Texas Penal Code §12.42(d). (1)  After reading the briefs and examining
the record, we have concluded that our decision to grant review was improvident.
	Appellant's petition is therefore dismissed.
Delivered: October 18, 2006
Do not publish
1.   Howell v. State, No. 06-03-00031-CR, 2005 Tex. App. LEXIS 5272, at 4 (Tex.
App.-Texarkana, July 8, 2005)(not designated for publication).